Citation Nr: 1034766	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran had active military service from November 1981 to 
September 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2008, this matter was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The April 2008 remand instructions asked the examiner to render 
an opinion as to whether it was at least as likely as not that 
the Veteran's current low back disorder was related to any 
disease or injury incurred during service, specifically whether 
it was related to any injury received in one of the motor vehicle 
accidents that the Veteran was involved in during service, or 
whether the current low back disorder was related to an 
intercurrent injury, such as a post-service motor vehicle 
accident.  The July 2009 VA examiner opined that it would be only 
with resort to mere speculation to opine whether or not the 
Veteran's current spine conditions are the result of or caused by 
her military service.  The examiner did not explain the basis for 
his opinion and the basis is not apparent in the Board's review 
of the evidence.  Thus, it is not clear whether the examiner 
lacks the expertise to render such an opinion or whether 
additional information and testing would be needed in order to 
render an opinion.  For that reason, the opinion is inadequate 
for resolving the claim.  Jones v. Shinseki, 23 Vet. App. 382, 
390 (2010).  

Thus, the July 2009 VA examiner should render an addendum opinion 
that addresses whether it is at least as likely as not that the 
Veteran's current low back disorder is related to any injury 
received in one of the motor vehicle accidents that the Veteran 
was involved in during service, or whether the current low back 
disorder was related to an intercurrent injury, such as a post-
service motor vehicle accident, and also provide a basis for his 
statement that it would be only with resort to mere speculation 
to opine whether or not the Veteran's current spine conditions 
are the result of or caused by her military service.  If the 
examiner deems it necessary to re-examine the Veteran, to elicit 
information about the in-service motor vehicle accidents, or for 
any other reason, then the Veteran should be scheduled for an 
additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the claims file including 
this remand, the July 2009 VA examiner, (or a 
suitable substitute if that examiner is 
unavailable), should prepare an addendum July 
2009 VA examination report and opine as to 
whether it is at least as likely as not that 
the Veteran's current low back disorder 
(diagnosed as degenerative disc disease) is 
related to any injury received in one of 
the motor vehicle accidents that the 
Veteran was involved in during service, 
or whether the current low back disorder 
is related to an intercurrent injury, 
such as a post-service motor vehicle 
accident.  

If the examiner is unable to offer a 
definitive response to the above inquiry, the 
examiner must explain why it would be only 
with resort to mere speculation to opine 
whether the Veteran's low back disability was 
the related to or had its onset in service. 

The Veteran need not be re-examined unless an 
examination is deemed necessary.  If a 
physical examination is deemed necessary, all 
indicated testing should be accomplished.  
All findings and conclusions should be set 
forth in a legible report.

2.  Then the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

